ITEMID: 001-95376
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF ORAVECZ v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Françoise Tulkens;Kristina Pardalos;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1950 and lives in Budapest.
5. Dismissed from the civil service, the applicant brought an action against the Budapest Municipality in August 1996. He sought reinstatement and compensation.
6. After several hearings, on 3 March 2004 the Budapest Labour Court partly found for him. On 20 October 2004 the Budapest Regional Court dismissed his appeal. On 16 February 2005 the Supreme Court dismissed his petition for review.
VIOLATED_ARTICLES: 6
